OSCN Found Document:BRIGGEMAN v. HARGROVE

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





BRIGGEMAN v. HARGROVE2014 OK CIV APP 13318 P.3d 1130Case Number: 110552Decided: 08/16/2013Mandate Issued: 02/04/2014DIVISION ITHE COURT OF CIVIL APPEALS OF THE STATE OF OKLAHOMA, DIVISION ICite as: 2014 OK CIV APP 13, 318 P.3d 1130
ANDREW R. BRIGGEMAN, Plaintiff/Appellee,v.CANDACE L. 
HARGROVE, Defendant/Appellant.

APPEAL FROM THE DISTRICT COURTOF TULSA COUNTY, OKLAHOMA
HONORABLE WILMA PALMER, JUDGE

REVERSED AND REMANDED

James R. Gotwals, Benjamin Aycock, Mary L. Gutierrez, JAMES R. GOTWALS AND 
ASSOCIATES, INC., Tulsa, Oklahoma, for Plaintiff/Appellee,Leslie K. Brier, 
BRIER LAW FIRM, P.L.L.C., Tulsa, Oklahoma, and Robert V. Henson, HENSON LAW 
FIRM, P.L.L.C., Tulsa, Oklahoma, for Defendant/Appellant.


ROBERT D. BELL, JUDGE:
¶1 In this post-paternity, custody modification proceeding, 
Defendant/Appellant, Candace L. Hargrove (Mother), appeals from the trial 
court's order dated February 29, 2012, which found the trial court lacked 
jurisdiction to consider Mother's application for attorneys fees and costs. The 
trial court held the Oklahoma Supreme Court's order entered in Case No. 109,239 
prohibits Mother from bringing this action against Plaintiff/Appellee, Andrew R. 
Briggeman (Father), in Tulsa County District Court. We reverse the dismissal 
order and remand this matter to the trial court to determine whether under the 
facts of this case, an assessment of attorney fees against Father is proper.
¶2 Mother is an Ohio resident. Mother incurred attorney fees, costs and 
expenses while defending herself against an emergency custody and modification 
of custody application filed by Father in Tulsa County, Oklahoma. In April 2010, 
while Father was exercising visitation with the parties' minor child in 
Oklahoma, Father filed an application for emergency custody and modification of 
custody in Tulsa County. Father refused to return the child to Mother in Ohio. 
Mother objected to the trial court's assumption of jurisdiction. The emergency 
show cause hearing continued over a period of many months without resolution. On 
March 3, 2011, Mother filed an application with the Oklahoma Supreme Court, in 
Appellate Case Number 109,239, requesting the Court to assume original 
jurisdiction and consider her petition for writ of prohibition and mandamus. On 
March 28, 2011, the Oklahoma Supreme Court entered an Order which stated:


Original jurisdiction is assumed in that cause now pending before the 
    District Court in Tulsa County, in which the real party in interest Andrew 
    R. Briggeman is the petitioner, and Candace Hargrove is the respondent, 
    Cause No. FD-2004-4877. The application of Candace Hargrove for a writ of 
    prohibition is granted. The Court notes that at the hearing on April 19, 
    2010, Briggeman came forward with no evidence to substantiate his claim of 
    emergency, and at the most raised a question as to the relative merit of 
    either himself or Hargrove as the primary custodial parent. Such litigation 
    would be proper before a court in Montgomery County, Ohio, the home county 
    and state of the child, and not before a court of this state. Joliff v. 
    Joliff, 1992 OK 38, 829 P.2d 34. The District Court 
    of Tulsa County lacks jurisdiction of this matter and the court is directed 
    to return the child to mother.
¶3 Thereafter, Mother filed an application in the Tulsa County proceeding 
requesting attorneys fees, costs and expenses. She cited 10 O.S. 2011 §7700-636 as statutory 
authority for her application. This statute permits the trial court to assess 
fees and costs in a proceeding to adjudicate a man's parentage. Mother also 
cited City National Bank v. Owens, 1977 OK 86, 565 P.2d 4, as authority for her 
claim that the trial court had inherent equitable power to award attorney fees 
and costs on the basis of Father's alleged oppressive behavior in filing the 
emergency custody application. We note, however, that Owens was 
superseded by 23 O.S. Supp.1986 
§103.
¶4 Father filed a motion to dismiss on the grounds that Oklahoma lacked 
jurisdiction to hear the matter. The trial court ruled pursuant to the Oklahoma 
Supreme Court's Order in Case No. 109,239 it lacked jurisdiction over this 
matter, and granted Father's motion to dismiss. Mother appeals from the trial 
court's order dismissing her application for attorneys fees, costs and 
expenses.
¶5 This matter stands submitted without appellate briefs on the trial court 
record. See Rule 4(m), Rules for District Courts, 12 O.S. 2011 Ch. 
2, App., and Rule 1.36, Oklahoma Supreme Court Rules, 12 O.S. 2011 Ch. 
15, App. 1. In reviewing the trial court's disposition by dismissal, the Court 
examines the issues de novo. Miller v. Miller, 1998 OK 24, ¶15, 956 P.2d 887, 894.
¶6 On appeal, Mother contends the trial court erred in failing to apply the 
appropriate laws pertaining to subject matter jurisdiction and in concluding 
that the Supreme Court's Order in Case No. 109,239 prohibited Mother from filing 
her application for attorneys fees, costs and expenses against Father in 
Oklahoma. We hold notwithstanding the entry of the writ of prohibition, the 
trial court had the inherent equitable supervisory power to assess Father and 
award Mother attorney fees in the event it finds Father's conduct was oppressive 
or abusive. Winters By & Through Winters v. City of Oklahoma City, 1987 OK 63, ¶¶6-10, 740 P.2d 724, 725-26. The trial 
court's order dismissing Mother's application for attorneys fees, costs and 
expenses is therefore reversed and this matter is remanded to the trial court to 
determine whether under the facts of this case, such an assessment of attorney 
fees against Father is proper.
¶7 Father filed a special entry of appearance and motion to dismiss in the 
instant appeal. Consideration of Father's motion to dismiss was deferred to the 
decisional stage. Because we reverse and remand the trial court's dismissal of 
Mother's application, Father's motion to dismiss the appeal is denied.

¶8 REVERSED AND REMANDED.

BUETTNER, P.J., and JOPLIN, C.J., concur.


Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
Oklahoma Supreme Court Cases CiteNameLevel 1987 OK 63, 740 P.2d 724, 58 OBJ        2066, Winters v. City of Oklahoma CityDiscussed 1992 OK 38, 829 P.2d 34, 63 OBJ        951, Joliff v. JoliffDiscussed 1977 OK 86, 565 P.2d 4, CITY NAT. BANK & TRUST CO. v. OWENSDiscussed 1998 OK 24, 956 P.2d 887, 69 OBJ        1172, MILLER v. MILLERDiscussedTitle 10. Children CiteNameLevel 10 O.S. 7700-636, Orders - Assessment of Fees and Costs - Child's Surname - Amended Birth CertificateCitedTitle 23. Damages CiteNameLevel 23 O.S. 103, Claim or Defense Asserted in Bad Faith - Order Reimbursing Nonprevailing Party Costs and FeesCited